Exhibit 10.13

LOAN AND SECURITY MODIFICATION AGREEMENT

This Loan and Security Modification Agreement (this “Amendment”), is entered
into as of December 20, 2019, by and among (i) CAREKINESIS, INC., a Delaware
corporation (“CareKinesis”), TABULA RASA HEALTHCARE, INC., a Delaware
corporation (“Parent”), CAREVENTIONS, INC., a Delaware corporation
(“Careventions”), CAPSTONE PERFORMANCE SYSTEMS, LLC, a Delaware limited
liability company (“Capstone”), J. A. ROBERTSON, INC., a California corporation
(“Robertson”), MEDLIANCE LLC, an Arizona limited liability company
(“Medliance”), CK SOLUTIONS, LLC, a Delaware limited liability company (“CK
Solutions”), TRSHC HOLDINGS, LLC, a Delaware limited liability company
(“TRSHC”), SINFONIARX, INC., an Arizona corporation (“SinfoniaRX”); TRHC MEC
HOLDINGS, LLC, a Delaware limited liability company (“TRHC”), MEDITURE LLC, a
Minnesota limited liability company (“Mediture”), ECLUSIVE L.L.C., a Minnesota
limited liability company (“eClusive”), COGNIFY, LLC, a Delaware limited
liability company (“Cognify”), and DOSEME, LLC, a Delaware limited liability
company f/k/a TRHC DM Holdings, LLC (“DoseMe,” and together with Parent,
CareKinesis, Careventions, Capstone, Robertson, Medliance, CK Solutions, TRSHC,
SinfoniaRX, TRHC, Mediture,  eClusive and Cognify are each referred to herein as
a “Borrower”, and collectively, as the “Borrowers”), (ii) the several banks and
other financial institutions or entities party hereto (each a “Lender” and,
collectively, the “Lenders”), and (iii) WESTERN ALLIANCE BANK, an Arizona
corporation (“Bank”), as a Lender and as administrative agent and collateral
agent for the Lenders (in such capacities, the “Administrative Agent”).

DESCRIPTION OF EXISTING INDEBTEDNESS:  Among other indebtedness which may be
owing by the Borrowers to Bank, the Borrowers are indebted to Bank pursuant to,
among other documents, an Amended and Restated Loan and Security Agreement,
dated September 6, 2017 by and among the Borrowers, the Lenders and the
Administrative Agent, as may be amended from time to time (the “Loan and
Security Agreement”).  Capitalized terms used without definition herein shall
have the meanings assigned to them in the Loan and Security Agreement.

The Loan and Security Agreement and any and all other documents executed by the
Borrowers in favor of the Lenders and/or the Administrative Agent shall be
hereinafter referred to as the “Existing Documents.”

DESCRIPTION OF CHANGE IN TERMS.

Consent.  Notwithstanding the provisions of Section 7.2 of the Loan and Security
Agreement to the contrary, and so long as no other Event of Default has
occurred, is continuing, or would result therefrom, the Administrative Agent and
the Lenders hereby consent to CareKinesis changing it legal name to TRHC OpCo,
Inc.

Modification(s) to Loan and Security Agreement:

1)Section 6.3 of the Loan and Security Agreement is hereby amended and restated
in its entirety as follows:

6.3Financial Statements, Reports, Certificates.  Borrowers shall deliver the
following to Administrative Agent:   as soon as available, but in any event
within thirty (30) days after the last day of each fiscal quarter, an aged
listings of accounts receivable and accounts payable by invoice date and a
deferred revenue report;  as soon as available, but in any event within thirty
(30) days after the last day of each fiscal quarter, a company prepared
consolidated and consolidating balance sheet, income statement, and cash flow
statement covering Borrowers’ operations during such period, prepared in
accordance with GAAP, consistently applied, in a form acceptable to
Administrative Agent and certified by a Responsible Officer, together with a
Compliance Certificate signed by a Responsible Officer in substantially the form
of Exhibit C hereto;  as soon as available, but in any event within one hundred
eighty (180) days after the end of Borrowers’ fiscal year, audited consolidated
financial statements of Borrowers prepared in accordance with GAAP, consistently
applied, together with an unqualified opinion on such financial statements of an
independent certified public accounting firm reasonably acceptable to
Administrative Agent;  as soon as available, but in any event no later than the
earlier to occur of thirty (30) days following the beginning of each fiscal year
or the date of approval by such Borrowers’ board of directors, an annual
operating budget






and financial projections (including income statements, balance sheets and cash
flow statements) for such fiscal year, presented in a monthly format, approved
by Borrowers’ board of directors, and in a form and substance acceptable to
Administrative Agent in its reasonable business judgment (each, a “Financial
Plan”);  copies of all statements, reports and notices sent or made available
generally by a Borrower to its security holders or to any holders of
Subordinated Debt and, if applicable, all reports on Forms 10-K and 10-Q filed
with the Securities and Exchange Commission within five (5) days after such
filing; promptly upon receipt of notice thereof, a report of any legal actions
pending or threatened against a Borrower or any Subsidiary that could reasonably
be expected to result in damages or costs to a Borrower or any Subsidiary of
Five Hundred Thousand Dollars ($500,000) or more; and  such budgets, sales
projections, operating plans or other financial information as Administrative
Agent may reasonably request from time to time.

2)Exhibit C to the Loan and Security Agreement is hereby amended and restated in
its entirety as set forth on Exhibit C attached hereto.

3)Notwithstanding the provisions of Section 6.12 of the Loan and Security
Agreement or the provisions of that certain Loan and Security Modification
Agreement entered into as of March 5, 2019, Prescribe Wellness, LLC (“PW”) and
Capstone Performance Systems, LLC, a Florida limited liability company
(“Capstone Florida”), shall provide the Administrative Agent with a duly
executed joinder to the Loan and Security Agreement and Guaranty and Indemnity
Agreement, Security Deed Over Shares and General Security Deed and all other
security documents required by Administrative Agent in connection therewith no
later than January 3, 2020 (the “Joinder Date”); provided,  however, that such
joinder shall not be required if PW and/or Capstone Florida merges with and into
another Borrower upon written notice to the Administrative Agent in accordance
with Section 7.3 of the Loan and Security Agreement prior to the Joinder Date.

4)In accordance with Section 7.3 of the Loan and Security Agreement, notice is
hereby provided to the Administrative Agent that Parent intends to (i) merge
Capstone Florida with and into Capstone, with Capstone continuing as the
surviving entity of such merger (the “Capstone FL Merger”), as soon as
practicable after the date hereof and in any event prior to the Joinder Date;
and (ii) following the effectiveness of the Capstone FL Merger, merge each of
Robertson, Capstone,  TRHC, Mediture,  Cognify,  Careventions, TRSHC,
SinfoniaRX,  Medliance,  eClusive,  DoseMe and PW with and into CareKinesis,
with CareKinesis continuing as the surviving entity of such merger, in each case
effective as of December 31, 2019.

CONSISTENT CHANGES.  The Existing Documents are each hereby amended wherever
necessary to reflect the changes described above.

NO DEFENSES OF THE BORROWERS/GENERAL RELEASE.  Each Borrower agrees that, as of
this date, it has no defenses against the obligations to pay any amounts under
the Existing Documents.  Each Borrower (each, a “Releasing Party”) acknowledges
that the Lenders and the Administrative Agent would not enter into this
Amendment without Releasing Party’s assurance that it has no claims against the
Lenders and the Administrative Agent or any of the Lenders’ and the
Administrative Agent’s officers, directors, employees or agents.  Except for the
obligations arising hereafter under this Amendment, each Releasing Party
releases the Lenders and the Administrative Agent, and each of the Lenders’ and
the Administrative Agent’s officers, directors and employees from any known or
unknown claims that Releasing Party now has against any Lender and/or the
Administrative Agent of any nature, including any claims that Releasing Party,
its successors, counsel, and advisors may in the future discover they would have
now had if they had known facts not now known to them, whether founded in
contract, in tort or pursuant to any other theory of liability, including but
not limited to any claims arising out of or related to the Loan and Security
Agreement or the transactions contemplated thereby.  Each Releasing Party waives
the provisions of California Civil Code section 1542, which states:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE CREDITOR OR RELEASING PARTY
DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING
THE RELEASE AND THAT IF KNOWN BY HIM OR HER, WOULD HAVE MATERIALLY AFFECTED HIS
OR HER SETTLEMENT WITH THE DEBTOR OR RELEASED PARTY.








The provisions, waivers and releases set forth in this section are binding upon
each Releasing Party and its shareholders, agents, employees, assigns and
successors in interest.  The provisions, waivers and releases of this section
shall inure to the benefit of the Lenders and the Administrative Agent and their
respective agents, employees, officers, directors, assigns and successors in
interest.  The provisions of this section shall survive payment in full of the
Obligations, full performance of all the terms of this Amendment and the Loan
and Security Agreement, and/or any Lender’s and/or the Administrative Agent’s
actions to exercise any remedy available under the Loan and Security Agreement
or otherwise.

CONTINUING VALIDITY.  Each Borrower understands and agrees that in modifying the
Existing Documents, the Lenders and the Administrative Agent are relying upon
such Borrower’s representations, warranties, and agreements, as set forth in the
Existing Documents.  Each Borrower represents and warrants that the
representations and warranties contained in the Loan and Security Agreement are
true and correct as of the date of this Amendment, and that no Event of Default
has occurred and is continuing. Except as expressly modified pursuant to this
Amendment, the terms of the Existing Documents remain unchanged and in full
force and effect.  The Lenders’ and the Administrative Agent’s agreement to
modifications to the Existing Documents pursuant to this Amendment in no way
shall obligate any Lender and/or the Administrative Agent to make any future
modifications to the Existing Documents.  Nothing in this Amendment shall
constitute a satisfaction of the Obligations.  It is the intention of the
Lenders, the Administrative Agent and the Borrowers to retain as liable parties
all makers and endorsers of Existing Documents, unless the party is expressly
released by the Lenders and the Administrative Agent in writing.  No maker,
endorser, or guarantor will be released by virtue of this Amendment.  The terms
of this paragraph apply not only to this Amendment, but also to any subsequent
loan and security modification agreements.

CONDITIONS PRECEDENT.  As a condition to the effectiveness of this Amendment,
Bank shall have received, in form and substance satisfactory to Bank, the
following:

(a)payment of all Bank Expenses incurred through the date of this Amendment; and

(b) such other documents, and completion of such other matters, as Bank may
reasonably deem necessary or appropriate.

NOTICE OF FINAL AGREEMENT.  BY SIGNING THIS DOCUMENT EACH PARTY REPRESENTS AND
AGREES THAT:   THIS WRITTEN AGREEMENT REPRESENTS THE FINAL AGREEMENT BETWEEN THE
PARTIES,  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES, AND  THIS
WRITTEN AGREEMENT MAY NOT BE CONTRADICTED BY EVIDENCE OF ANY PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OR UNDERSTANDINGS OF THE PARTIES.

COUNTERSIGNATURE.  This Amendment shall become effective only when executed by
the Lenders, the Administrative Agent and the Borrowers.

[Signature Page Follows]

 

 

 

 

 

 

 








IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date first above written.

BORROWERS:

 

TABULA RASA HEALTHCARE, INC.

 

By:/s/ Brian W. Adams

Name:Brian W. Adams

Title:Chief Financial Officer

 

CAREKINESIS, INC.

 

By:/s/ Brian W. Adams

Name:Brian W. Adams

Title:Chief Financial Officer

 

CAREVENTIONS, INC.

 

By:/s/ Brian W. Adams

Name:Brian W. Adams

Title:Chief Financial Officer

 

CAPSTONE PERFORMANCE SYSTEMS, LLC

 

By:/s/ Brian W. Adams

Name:Brian W. Adams

Title:Chief Financial Officer

 

J. A. ROBERTSON, INC.

 

By:/s/ Brian W. Adams

Name:Brian W. Adams

Title:Chief Financial Officer

 

MEDLIANCE LLC

 

By:/s/ Brian W. Adams

Name:Brian W. Adams

Title:Chief Financial Officer

 

 

 

 

 

\

 








CK SOLUTIONS, LLC

 

By:/s/ Brian W. Adams

Name:Brian W. Adams

Title:Chief Financial Officer

 

TRSHC HOLDINGS, LLC

 

By:/s/ Brian W. Adams

Name:Brian W. Adams

Title:Chief Financial Officer

 

SINFONIARX, INC.

 

By:/s/ Brian W. Adams

Name:Brian W. Adams

Title:Chief Financial Officer

 

TRHC MEC HOLDINGS, LLC

 

By:/s/ Brian W. Adams

Name:Brian W. Adams

Title:Chief Financial Officer

 

MEDITURE LLC

 

By:/s/ Brian W. Adams

Name:Brian W. Adams

Title:Chief Financial Officer

 

ECLUSIVE L.L.C.

 

By:/s/ Brian W. Adams

Name:Brian W. Adams

Title:Chief Financial Officer

 

COGNIFY, LLC

 

By:/s/ Brian W. Adams

Name:Brian W. Adams

Title:Chief Financial Officer

 

DOSEME, LLC

 

 








By:/s/ Brian W. Adams

Name:Brian W. Adams

Title:Chief Financial Officer

 








IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date first above written.

ADMINISTRATIVE AGENT:

 

WESTERN ALLIANCE BANK, an Arizona corporation

 

By:/s/ Brian McCabe

Name:Brian McCabe

Title:Vice President

 

 








IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date first above written.

LENDERS:

 

WESTERN ALLIANCE BANK, an Arizona corporation

 

By:/s/ Brian McCabe

Name:Brian McCabe

Title:Vice President










EXHIBIT C
COMPLIANCE CERTIFICATE

TO:WESTERN ALLIANCE BANK, AS ADMINISTRATIVE AGENT

FROM:TABULA RASA HEALTHCARE, INC., CAREKINESIS, INC., CAREVENTIONS, INC.,
CAPSTONE PERFORMANCE SYSTEMS, LLC, J. A. ROBERTSON, INC., MEDLIANCE LLC, CK
SOLUTIONS, LLC, TRSHC HOLDINGS, LLC, SINFONIARX, INC., TRHC MEC HOLDINGS,
LLC, MEDITURE LLC,  ECLUSIVE L.L.C., COGNIFY, LLC, and DOSEME, LLC

The undersigned authorized officer of Tabula Rasa Healthcare, Inc., on behalf of
itself and all other Borrowers, hereby certifies that in accordance with the
terms and conditions of the Amended and Restated Loan and Security Agreement
between Borrowers, Administrative Agent and the Lenders (the “Agreement”), (i)
each Borrower is in complete compliance for the period ending ____________ with
all required covenants except as noted below and (ii) all representations and
warranties of Borrowers stated in the Agreement are true and correct as of the
date hereof.  Attached herewith are the required documents supporting the above
certification.  The Officer further certifies that these are prepared in
accordance with Generally Accepted Accounting Principles (GAAP) and are
consistently applied from one period to the next except as explained in an
accompanying letter or footnotes.

Please indicate compliance status by circling Yes/No under “Complies” column.

Reporting Covenant

Required

 

Complies

A/R & A/P Agings

Quarterly within 30 days

 

Yes

No

Deferred Revenue Report

Quarterly within 30 days

 

Yes

No

Monthly financial statements

Quarterly within 30 days

 

Yes

No

Compliance Certificate

Quarterly within 30 days

 

Yes

No

Annual audited financial statements

FYE within 180 days

 

Yes

No

Annual operating budget, sales projections and operating plans approved by board
of directors

Annually no later than 30 days after to the beginning of each fiscal year or
Board approval

Yes

No

A/R Audit

Initial and Annually thereafter

 

 

 

Deposit balances with Bank

$

 

Yes

No

Deposit balance outside Bank

$

 

 

 

 

 

 

 

 

Financial Covenant

Required

Actual

Complies

Minimum Unrestricted Cash at Bank + Availability on Revolving Facility

$3,000,000

$

Yes

No

Maximum Leverage (Quarterly commencing with month ending 12/31/2017)

2.50:1.00

_____:1.00

Yes

No

Minimum Quarterly EBITDA (Quarterly commencing with month ending 12/31/2017)

75%

______%

Yes

No

 










Comments Regarding Exceptions:  See Attached.

 

BANK USE ONLY

 

 

 

Sincerely,

 

Received by:

 

 

AUTHORIZED SIGNER

 

 

 

 

 

Date:

SIGNATURE

 

 

 

 

Verified:

 

 

AUTHORIZED SIGNER

TITLE

 

 

 

 

 

 

 

Date:

DATE

 

 

 

 

Compliance
StatusYesNo

 

 

 

 

 

 



